Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 9/3/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bilodeau on 5/18/2022.                        The application has been amended as follows:  
1. (Currently Amended) A semiconductor device comprising:
a semiconductor structure including a first conductive semiconductor layer, a second conductive semiconductor layer, and an active layer disposed between the first conductive semiconductor layer and the second conductive semiconductor layer;
a first electrode electrically connected to the first conductive semiconductor layer; and
a second electrode electrically connected to the second conductive semiconductor layer,
wherein a ratio of an area of an upper surface of the second conductive semiconductor layer and an area of outer side surfaces of the active layer is in a range of 1:0.0005 to 1:0.01,
wherein the semiconductor structure includes a first upper surface on which the first electrode is disposed, a second upper surface on which the second electrode is disposed, and an inclined surface disposed between the first upper surface and the second upper surface, 
wherein the active layer includes a first-first outer side surface which is exposed at the inclined surface, and a first-second outer side surface other than the first-first outer side surface, and
wherein the inclined surface forms a first angle with respect to a virtual horizontal plane, a side surface of the semiconductor structure forms a second angle with respect to the horizontal plane, and the first angle is less than the second angle.

2. (Canceled).

3. (Currently Amended) The semiconductor device of claim 1, wherein a ratio of a first minimum height from a bottom surface of the semiconductor structure to the second upper surface and a second minimum height from the bottom surface of the semiconductor structure to the first upper surface is in a range of 1:0.6 to 1:0.95.

4. (Original) The semiconductor device of claim 3, wherein a difference between the first minimum height and the second minimum height is less than 2 μm.

5. (Original) The semiconductor device of claim 1, wherein
the active layer includes a well layer and a barrier layer which are alternately disposed, and
the number of each of the well layer and the barrier layer is from 1 to 10.

6. (Original) The semiconductor device of claim 1, further comprising:
a coupling layer disposed below the semiconductor structure; and
a sacrificial layer disposed below the coupling layer.

7. (Original) The semiconductor device of claim 6, further comprising an intermediate layer disposed between the coupling layer and the semiconductor structure,
wherein the intermediate layer includes GaAs.
8. (Currently Amended) The semiconductor device of claim 1, wherein a minimum distance between the first-first outer side surface and the second upper surface is less than a minimum distance between the first-first outer side surface and the first upper surface.
9. (Canceled).
10. (Currently Amended) The semiconductor device of claim 1, wherein
the first angle is in a range of 60° to 80°,
the second angle is in a range of 70° to 90°, and
wherein the first angle is different than the second angle.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” a semiconductor device comprising semiconductor structure, wherein a ratio of an area of an upper surface of the second conductive semiconductor layer and an area of outer side surfaces of the active layer is in a range of 1:0.0005 to 1:0.01,wherein the semiconductor structure includes a first upper surface on which the first electrode is disposed, a second upper surface on which the second electrode is disposed, and an inclined surface disposed between the first upper surface and the second upper surface,  wherein the active layer includes a first-first outer side surface which is exposed at the inclined surface, and a first-second outer side surface other than the first-first outer side surface, and wherein the inclined surface forms a first angle with respect to a virtual horizontal plane, a side surface of the semiconductor structure forms a second angle with respect to the horizontal plane, and the first angle is less than the second angle”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach light emitting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816